   Case: 1:18-cr-00286 Document #: 107 Filed: 10/06/19 Page 1 of 2 PageID #:656




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                                  No. 18 CR 286
      v.

XAVIER ELIZONDO, aka “X,” and                     Judge Matthew F. Kennelly
DAVID SALGADO


                 GOVERNMENT’s AMENDED WITNESS LIST

      The UNITED STATES OF AMERICA, through JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits this

amended list of witnesses the government intends to call at trial:

    1. Sean Martin (CPD)                       13. Antwan Davis

    2. Marc Recca (FBI)                        14. Richard Mostowski (CPD)

    3. Jeffrey Owens                           15. James Johnson

    4. Mauricio Aruajo                         16. Lisa Torres (CPD)

    5. Timothy Moore (CPD)                     17. Latonia Gipson

    6. Joe Raschke (FBI) (Expert);             18. Kayla Gipson

    7. Robert Leary (FBI)                      19. Elijah Robinson

    8. Jose Sanchez (CPD)                      20. Chiquita Hampton

    9. Joe Treacy (CPD)                        21. Jose Ascencio

    10. Mike Karczewski (CPD)                  22. Elizabeth Hayes

    11. Kathy Bradley (CPD)                    23. Karen Conway (CPD)

    12. Fabiola Mejia-Montalto (Expert);       24. Ann Randall (CPD)
Case: 1:18-cr-00286 Document #: 107 Filed: 10/06/19 Page 2 of 2 PageID #:656




25. Barb Jotautas (CPD)                 27. James Ryle (CPD)

26. Kathleen Brown (FBI)                28. Catalina Maria Johnson (Expert)




                                          Respectfully submitted,
                                          JOHN R. LAUSCH, JR.
                                          United States Attorney

                                  By:      /s/ Sean Franzblau
                                          SEAN J.B. FRANZBLAU
                                          ANKUR SRIVASTAVA
                                          Assistant United States Attorneys
                                          219 S. Dearborn Street
                                          Chicago, Illinois 60604
                                          (312) 353–5300
